UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53584 Ridgewood Energy Y Fund, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2417032 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of April 24, 2014 the Fund had 492.3709 shares of LLC Membership Interest outstanding. Table of Contents Table of Contents PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as of March 31, 2014 and December 31, 2013 1 Unaudited Condensed Statements of Operations for the three months ended March 31, 2014 and 2013 2 Unaudited Condensed Statements of Cash Flows for the three months ended March 31, 2014 and 2013 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ENERGY Y FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, 2014 December 31, 2013 Assets Current assets: Cash and cash equivalents $ $ Production receivable Asset held for sale - Other current assets 56 99 Total current assets Salvage fund Other assets 30 89 Oil and gas properties: Advances to operators for working interests and expenditures - Proved properties Equipment and facilities - in progress Less:accumulated depletion, depreciation and amortization ) ) Total oil and gas properties, net Total assets $ $ Liabilities And Members' Capital Current liabilities: Due to operators $ $ Raven settlement payable - Accrued expenses 42 42 Liability held for sale - Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies (Note 4) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (500 shares authorized; 492.3709 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY Y FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended March 31, Revenue Oil and gas revenue $ $ Expenses Depletion, depreciation and amortization Management fees to affiliate (Note 3) Operating expenses Workover expense 51 General and administrative expenses 82 59 Total expenses Gain on sale of oil and gas properties - Income from operations Interest income 4 6 Net income $ $ Manager Interest Net income $ 71 $ Shareholder Interest Net income $ $ Net income per share $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY Y FUND, LLC UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (in thousands) Three months ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation and amortization Gain on sale of oil and gas properties ) - Changes in assets and liabilities: Decrease in production receivable Decrease in other current assets 43 36 Increase in due to operators Increase in Raven settlement payable & related liabilities - Net cash provided by operating activities Cash flows from investing activities Proceeds from sale of oil and gas properties - Capital expenditures for oil and gas properties ) ) Investments in marketable securities - ) Investments in salvage fund - (6
